     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 1 of 10



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

TRACIE L. WASHINGTON                                   *       CIVIL ACTION NO. 19-CV-9719
                               PLAINTIFF               *
                                                       *       JUDGE VITTER
                   VERSUS                              *
                                                       *       MAG. JUDGE WILKINSON
SHERIFF MARLIN N. GUSMAN                               *
                     DEFENDANT*
                                                       *
*      *       *       *       *       *       *       *




                       MEMORANDUM IN OPPOSITION TO
               SHERIFF GUSMAN'S MOTION TO DISMISS PLAINTIFF'S
                     COMPLAING PURSUAN TO RULE 12(b)(6)

MAY IT PLEASE THE COURT:

       Plaintiff, Tracie L. Washington (hereinafter "Washington"), respectfully urges the Court

to deny the Motion to Dismiss by Defendant, Sheriff Marlin N. Gusman (hereinafter "Gusman")

as it is inconsistent with the facts as pleaded and the applicable law. In particular, although a

Stipulated Order in the Jones litigation may have deprived Gusman of some of the hiring and

firing perogatives normally asociated with being sheriff of a parish, that did not somehow change

the employer of Washington or any other OPSO employees to the employe of court appointed

Compliance Director Hodge or any other party. Rather, for FMLA purposes Washington was still

and employee of the OPSO. Additionally, Gusman is selective in his recitation of the facts as

pleaded to create the appearance of Compliance Director Hodge legitimately terminating

Washington from a position which did not exist, choosing to ignore the full context and the full
       Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 2 of 10



language of the Complaint which makes clear that Washington was occupying a position which

did exist and to which she was entitled to return from her FMLA Leave.

        Finally, as Gusman has opted to attach documents referred to or quoted in the Complaint,

and an Order from other litigation related to Gusman and his office, Plaintiff will likewise use

such documents to clarify the legal situation and why the Motion to Dismiss should be denied.

I.      Background

        Ms. Washington was hired as the Compliance Coordinator and she began work in that

position on May 19, 2014. (R. Doc. 1 at ¶¶ 5-7.) Her hiring was to satisfy the provisions of the

June 6, 2013 Consent Judgment, which required in relevant part that:

        The parties agree that OPSO will hire and retain, or reassign a current OPSO
        employee for the duration of this Agreement, to serve as a full-time OPSO
        Compliance Coordinator. The Compliance Coordinator will serve as a liason
        between the Parties and the Monitor and will assist with OPSO' compliance with
        this Agreement. At a minimum, the Compliance Coordinator will: coordinate
        OPSO's compliance and implementation activities; facilitate the provision of data,
        documents, materials and access to OPSO's personnel to the Monitor, SPLC,
        DOJ, and the public, as needed; ensure that all documents and records are
        maintained as provided in this Agreement; ad assist in assigning compliance tasks
        to OPSO personnel, as directed by the Sheriff or his or her designee. The
        Compliance Coordinator will take primary responsibility for collecting
        information the Monitor requires to carry out the duties assigned to the Monitor.
        (Ex. 1, Jones litigation, June 6, 2013 Consent Judgment at p. 39.)

        It is neither pleaded nor has any documentation been produced that this position was ever

eliminated during the relevant time between Washington's hiring and her termination.

        Gusman glosses over the fact that on August 1, 2014 Washington's title was changed to

Chief Compliance Officer, but with no change in duties, salary, or benefits. (R. Doc. 1 at ¶¶ 9-

10.)

        Ultimately, on May 8, 2017, Washington was instructed to report to OPSO's then Chief of

Corrections, Michael Tidwell. As is detailed at length in the Complaint, Washington was
                                                 2
     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 3 of 10



subjected to sexual harassment and related conduct, and on February 26, 2018, the pressure of

this harassment resulted in Washington experiencing dangerously high blood pressure. (R. Doc. 1

at ¶¶ 15-20.) On March 1, 2018, Washington began her sick leave, which lasted until April 23,

2018. This is the leave which was approved as FMLA leave. (R. Doc. 1 at ¶¶ 21-26.)

       At the start of the sick leave/FMLA leave Mr. Tidwell wrote to Washington that she was

to meet with Mr. Blake Arcuri on that date, March 1, 2018. The most important part of that

memorandum is that it was addressed to Washington with the title of "Compliance Coordinator."

(Ex. 2, March 1, 2018 Memo from Tidwell to Washington.) On April 23, 2018, Mr. Arcuri wrote

to Washington telling her, in part, that her "position was, and remains "compliance coordinator, is

apparent in the AS400." (Ex. 3, April 23, 2018 Email from Arcuri to Washington.)

       On April 25, 2018, Hodges took the position that Washington was in a non-existent

position, Chief Legal Officer, despite the fact that it was clear to Tidwell and Arcuri that

Washington's position had not changed and she was the Compliance Coordinator. (Ex. 4, April

25, 2018, letter from Hodge to Washington.)

       Other documentation supports the notion that Washington was ultimately in the

Compliance Coordinator position regardless of title assigned or used. After she was terminated

by OPSO, when she applied for other employment an employment verification form was sent

and filled out by Albert "A.J." Placide of OPSO. (Ex. 5, Employment Verification Form.) In this

form it is verified that Washington's position was "Compliance Coordinator". Similarly, Ms.

Washington has accessed the ADP database for her personal records, and it still reflects her

position was Compliance Coordinatator., (Ex. 6.)

       One final document of note, since the defense has expanded what may be considered for

this Motion to Dismiss, is the fact that none of the Employee Disciplinary Process put in place by
                                                  3
       Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 4 of 10



Hodge's predecessor, Maynard, was followed in Washington's summary dismissal. (Ex. 7,

Employee Disciplinary Process.)

II.     Applicable Rules of Decision for a Fed. Rule Civ. P. 12(b)(6) Motion to Dismiss

        The standards for evaluation and consideration of a FRCP 12(b)(6) motion are well

established. To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead enough facts

“to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.

1937, 1960, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). A claim is facially plausible when the plaintiff pleads

facts that allow the court to “draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 1949. A court must accept all well-pleaded facts as true and must

draw all reasonable inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d

228, 239 (5th Cir. 2009); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). But the Court is not

bound to accept as true legal conclusions couched as factual allegations. Iqbal, 129 S.Ct. at 1949.

A legally sufficient complaint must establish more than a “sheer possibility” that plaintiff’s claim

is true. Id. It need not contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id. In other words, the

face of the complaint must contain enough factual matter to raise a reasonable expectation that

discovery will reveal evidence of each element of the plaintiff’s claim. Lormand, 565 F.3d at

257.

III.    The Complaint Properly States a Claim

        The first argument asserted by Gusman has surface appeal, but really avoids the relevant

legal term for liability under FMLA. In particular, FMLA imparts liability to the "employer" who

violates FMLA. 29 U.S.C.A. §2611. While certain powers of hiring and firing were judicially
                                                   4
     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 5 of 10



delegated to Hodge, Hodge never became the actual "employer" of the employees at OPSO. Per

the definitial provision of FMLA, "employer" ... "means any person engaged in commerce or in

any industry or activity affecting commerce who employs 50 or more employees for each working

day during eavh of 20 or more calendar workweeks in the current or preceding calendar year." 29

U.S.C.A. §2611. Public agencies are, as a matter of law, considered to be "engaged in commerce

or in an industry or activity affecting commerce." 29 U.S.C.A. §2611(4)(B). Whether Gusman

could personally make the decision to terminate Washington or not, she was employed by the

OPSO. It is worth noting that the if the contrary position is accepted that the right to hire and fire

rendered Washington and all others working for OPSO employees of someone other than OPSO,

as the Compliance Director only reported to the Court, then the absurd results of either the

Compliance Director or the Court itself being the proper defendants. Even though Gusman could

not hire and fire, his agencies payroll included Washington, that agency received the value of her

work, and the job position she filled existed within that agency, not as part of the Court or the

Compliance Director's offices by virtue of Judge Africk's earlier Consent Order. The only

reasonable construction of the facts as pleaded is that Washington was employed by OPSO, and

that Gusman in his official capacity was her employer.

       The second argument, that plaintiff's position had been eliminated, thereby terminating

FMLA reinstatement or restoration rights, is in contradiction to the facts as alleged. Gusman bases

his action on the termination letter from Hodge, which asserts that Washington was occupying a

Chief Legal Officer position which had not been properly created, and therefore Hodge was

terminating the position and Washington's employment. The notion that the matter should be

dismissed on this argument seeks to have the Court ignore the substance of Paragraph 34 of the

Complaint, in which it is alleged:
                                                  5
     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 6 of 10



       Instead of responding to the complaint by Plaintiff against Acuri, Compliance
       Director Hodge used the excuse of eliminating the Chief Legal Officer position as
       subterfuge for the unlawful termination, knowing full well Plaintiff was in fact the
       Compliance Coordinator.
       (R. Doc. 1 at ¶ 34.)

       Plaintiff was hired as the Compliance Coordinator. While she may have used or been told

to use other titles at various points in time, immediately before the FMLA leave Tidwell's

communication made it clear that she was being addressed as Compliance Coordinator and Acuri's

email on April 23, 2018, is quite strident that in the view of the OPSO her position never changed.

Although the Court is now being provided with the documentation, to clarify the situation created

by the selective use of documentation in connection with a Motion to Dismiss by the defense, these

facts were alleged in the complaint. (R. Doc. 1 at ¶¶ 23-26.) Thus, the allegations of the Complaint,

when fairly read together in context, and even more clearly with the relevant original documents,

make it clear that Washington was in the Compliance Coordinator position which Judge Africk

ordered be created, and she should have been returned to that position after her FMLA leave. It is

at best curious and more likely conveniently disingenuous for Hodge to claim on April 25, 2018

that Washington was being fired from a non-existent position, Chief Legal Officer, when Acuri, as

General Counsel for OPSO had written on 2 days earlier to clarify to Washington that she was the

Compliance Coordinator.

       The final argument advanced by Gusman is verbally artful, but of no legal moment when

analyzed. Citing a case from the Middle District, Gusman urges, "Lastly, in order to prevail on her

FMLA claim, Plaintiff would have to prove that she was terminated "while availing [herself] of

the FMLA rights to which [she] was entitled." (R. Doc. 13-1 at p. 5, citing Spears v. Louisiana

Dep't of Pub. Safety & Corr., 2 F.Supp. 3d 873, 878 (M.D. La. 2014) (emphasis added in Gusman's

brief).) A review of Spears reveals that the language cited is concerning an interference claim such
                                                 6
     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 7 of 10



as actions taken in an attempt to prevent a plaintiff from asserting their FMLA rights or taking

leave. As is properly asserted in the Complaint in this matter, Washington got to take her leave,

but she was still asserting her FMLA rights when she sought restoration to her prior position or a

substantially equivalent position. Thus Spears is actually not authority for the dismissal of

Washington's claim.

        Washington's claim is one that is well recognized in the law, a claim for a refusal to reinstate

also known as a restoration claim. This claim is essentially a strict liability claim. Nero v. Industrial

Molding Corp., 167 F.3d 921 (5th Cir. 1999); see also, Matamoros v. Ysleta Independent School

Dist., 916 F.Supp.2d 723, 728-730 (W.D. Tex. 2012) (Explains, interprets, and applies

Nero.).Plaintiff also asserts her statutory claim for damages pursuant to 29 U.S.C.A. §2617(a).

        Another way to view FMLA claims is that there are three statutory claims, interference

(including interference with reinstatement), retaliation against opposing any act made unlawful,

and retaliation against a person who has filed a charge or participated in a proceeding related to a

FMLA violation. Rothstein, Mark A. et al, Employment Law vol. 2 § 4:35 (6th Ed., West

2019)(General discussion of enforcement provisions of FMLA.) As is explained in the Rothstein

treatise commentary:

        An entitlement or interference claim prohibits employers from interfering with the
        "exercise of or the attempt to exercise, any right" provided by the FMLA. To prevail
        under this theory, the plaintiff must show only that he or she was denied a
        substantive benefit under the FMLA, such as leave or restoration from leave for a
        reason connected with the FMLA leave. The employer's intent is immaterial.
        Rothstein, Mark A. et al, Employment Law vol. 2 §4:35, pp. 1205-6 (6th Ed., West
        2019)

        Finally, although Washington contends she was never fully restored to performing her job

functions as Compliance Coordinator, should the Court determine that the two day period was

                                                   7
      Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 8 of 10



sufficient to constitute restoration, then the claim stated is for retaliation and under the FRCP an

amendment should be allowed to state that claim formally. Such retaliation claims are even

explicitly recognized in the principal case relied upon by the defense, Spears, 2 F.Supp. 3d at 882;

see also, Tapia v. Michaels Stores, Inc., 553 F.Supp.2d 708 (W.D. Tex. 2008) (Recognizing claim

for FMLA retaliation and denying summary judgment on same.).

IV.    Conclusion

       Ms. Washington respectfully urges the Court to deny the Motion to Dismiss. She clearly

alleged in her Complaint that she was in the Compliance Coordinator position at the start of her

FMLA leave, that she was in that position at the end of her FMLA leave, and that Mr. Tidwell, her

supervisor, and Mr. Acuri, the General Counsel for OPSO had made that clear in writing. The

notion at that point that any person acting for OPSO could then claim she was in any other position

and terminate the position as improperly created and terminate her employment is properly alleged

to be a subterfuge for a FMLA violation. Also, the argument that she has no claim for interference

because she was not asserting her FMLA rights at the time is without merit, she was seeking




                                                 8
     Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 9 of 10



restoration to her position at the time of her termination. Alternatively, she has alleged a retaliation

claim. In either case, the Motion to Dismiss should be denied.




                                                Respectfully Submitted,

                                                ____s/Donald L. Hyatt, II_____________
                                                DONALD L. HYATT, II (24808)
                                                DONALD L. HYATT, II APLC
                                                1217 Florida Street
                                                Mandeville, LA 70448
                                                Telephone: (504) 813-6727
                                                Facsimile: (866) 377-8671
                                                E-mail: hyattlaw@aol.com
                                                COUNSEL FOR THE PLAINTIFF,
                                                TRACIE L. WASHINGTON




                                                   9
    Case 2:19-cv-09719-WBV-JCW Document 15 Filed 08/05/19 Page 10 of 10



                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants. I further certify that I mailed the foregoing document by first class mail to

all non-CM/ECF participants.

                                                     ____s/Donald L. Hyatt, II_____________




                                                10
